Citation Nr: 0613378	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  01-05 396A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an earlier effective date prior to September 
21, 2000, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel 
INTRODUCTION

The veteran had active duty service from May 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which granted entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability effective from September 21, 
2000.  The Board remanded the case for further development in 
June 2003 and again in February 2004.  The case has since 
been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Reason for Remand:  To provide the veteran with a SOC and to 
allow the RO the initial adjudication of an inextricably 
intertwined issue.

This appeal has an unusual procedural history which warrants 
clarification.  

In a December 2001 memorandum, the veteran's representative 
stated with regard to the November 2001 rating decision, "we 
take issue with this decision as we feel that this veteran's 
entitlement to [TDIU] should be granted effective 2/1/00 
rather than 9/21/00."  Concerning this, the representative 
contended that "a clear and unmistakable error was made in 
failing to recognize the veteran's statement received 6/12/01 
in lieu of [a VA Form 9 substantive appeal] in order to keep 
the issue of appeal active."

Apparently construing the representative's statement as a 
"claim" for an earlier effective date for TDIU, rather than 
as a timely "notice of disagreement" (NOD) with the 
effective date assigned for TDIU in the November 2001 rating 
decision, the RO adjudicated the issue in a July 2002 rating 
decision, denying an earlier date.  Consequently, an SOC was 
never issued on the effective date matter.  However, the 
veteran's representative argued with regard to the effective 
date issue in an October 2002 VA Form 646 and a May 2003 
Informal Hearing Presentation.  In the latter, the 
representative contended that an earlier effective for a TDIU 
rating was warranted based on CUE in the October 1997 rating 
decision because the RO failed to refer the claim for 
consideration of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  

In June 2003, the Board remanded two issues for consideration 
under the provisions of the Veterans Claims Assistance Act 
(VCAA) of 2000.  The two issues were whether a reduction from 
a 50 percent rating to a 30 percent as of May 1, 2000, for 
service-connected bipolar disorder was proper and entitlement 
to an effective date prior to September 21, 2000, for the 
grant of TDIU.  In the Introduction to its remand order, the 
Board referred to the RO the claim, raised by the 
representative in May 2003, of CUE in the October 1997 rating 
decision. 

On remand, the RO readjudicated the two issues, i.e., the 
propriety of the reduction and the effective date for TDIU, 
in a July 2003 supplemental statement of the case (SSOC).  
However, no laws or regulations pertaining to the effective 
date issue were provided to the veteran in the SSOC.  
Concerning this, the Board notes that, since no SOC had ever 
been done on this issue, the Board should have ordered the RO 
to issue an SOC on the effective date issue.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  However, the Board did not 
do so in the June 2003 remand order.  Nevertheless, the July 
2003 SSOC cured the defect of no SOC having been issued, and, 
given that the covering letter of the SSOC told the veteran 
that a response to it was "optional", the Board accepts the 
September 2003 VA Form 646 in lieu of a VA 9, and concludes 
that it does have jurisdiction of this issue.  38 U.S.C.A. 
§ 7105(a), (c), (d) (West 1991) ("Appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is 
furnished . . . .").  

In February 2004, the Board issued a decision on the rating 
reduction, restoring the veteran's 50 percent rating from May 
1, 2000.  This issue, therefore, has been resolved by final 
decision and is no longer before the Board.  However, the 
Board again remanded the effective date issue in February 
2004.  Although noting in the body of the remand that the 
veteran had not been provided with notice of laws and 
regulations pertaining to effective dates, the Board did not 
specifically order the RO to provide the veteran with an SOC 
containing those laws and regulations in the indented 
paragraphs of the remand where it instructs the RO on what 
action should be taken on remand.  Consequently, the RO 
readjudicated the issue on remand in a February 2006 SSOC but 
did not provide the veteran with notice of the laws and 
regulations pertinent to effective date issues.  Furthermore, 
the Board again referred in the Introduction to the remand 
order, the arguments made regarding CUE in the October 1997 
rating decision, and this matter has not been adjudicated by 
the RO.  

In addition to claiming that there was CUE in the October 
1997 rating decision because the veteran's claim should have 
been referred to the Director of Compensation and Review for 
a review of an extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1), the veteran's representative now has submitted 
a statement in February 2006 in which he has contended that 
the issue of whether CUE exists in the October 1997 rating 
decision and the issue of entitlement to an earlier effective 
date for the grant of TDIU are inextricably intertwined.  

The Board notes that a decision on the claim of CUE in the 
RO's October 1997 rating decision could change the outcome of 
the veteran's claim for an earlier effective date for the 
grant of TDIU.  As such, the CUE claim is inextricably 
intertwined with the earlier effective date claim currently 
on appeal.  For this reason, the CUE question must be 
resolved prior to resolution of the effective date issues.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other should not be subject to 
piecemeal decision-making or appellate litigation).  
Accordingly, a remand is required for the RO to adjudicate 
the inextricably intertwined issue.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  All notification and development 
actions consistent with the VCAA must be 
accomplished prior to the readjudication 
of the claim for an earlier effective 
date for TDIU in the SSOC noted in 
paragraph #2 below.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 
(West 1991 & Supp 2001); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005); 
rev'd on other grounds, Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (U.S. Vet. App. 
March 3, 2006); Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004); 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

2.  The RO should issue an SSOC with the 
appeal of the September 21, 2000, 
effective date assigned for TDIU by the 
RO in the November 2001 rating decision.  
In readjudicating this issue in the 
SSOC, the RO must consider all the 
arguments and contentions made by the 
veteran or his representative as to why 
he feels he deserves an effective date 
for TDIU earlier than September 21, 
2000, including the following:

An earlier effective date is warranted 
because the TDIU claim and claim for a 
100 percent schedular rating were part 
of the veteran's September 21, 2000, 
notice of disagreement with the February 
2000 rating decision which reduced his 
schedular rating for bipolar disorder, 
an SOC was issued on this claim 
("evaluation of bipolar disorder") in 
May 2001, and a statement from the 
veteran, which the RO received in June 
2001, should have been accepted in lieu 
of a substantive appeal to perfect his 
appeal of the issue of an increased 
disability rating, to include a TDIU, 
for bipolar disorder (See December 2001 
Memorandum/NOD from veteran's 
representative).

The SSOC must provide the veteran with 
notice of all laws or regulations 
pertinent to his appeal of the effective 
date assigned for TDIU including 
3.400(o).  He was not notified of the 
pertinent laws or regulations governing 
effective dates in any prior SOC or 
SSOC.

3.  The RO must develop and formally 
adjudicate the issue of whether clear 
and unmistakable error (CUE) exists in 
an October 1997 rating decision, which 
denied entitlement to TDIU.  In this 
regard, the veteran has contended that 
an earlier effective date is warranted 
because the October 1997 rating decision 
denying TDIU was CUE because the RO did 
not refer the claim for extraschedular 
consideration for TDIU at that time.  
Prior to adjudication of this claim, the 
RO must ensure that there has been 
compliance with VA's duty to assist and 
to notify as to this issue.  The veteran 
should be informed in writing of the 
resulting decision and his associated 
appellate rights.  The veteran should 
also be informed that this issue is not 
in appellate status unless there is a 
notice of disagreement, SOC, and a 
substantive appeal as to the CUE issue.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO.  If an earlier 
effective date for TDIU is not granted, 
the veteran and his representative 
should be afforded a reasonable 
opportunity to respond to the SSOC 
before the record is returned to the 
Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




